STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                NO.   2021    KW    1575

VERSUS


GREGORY          JASON      VERNEUIL                                      JANUARY      31,   2022




In    Re:         Gregory              Jason     Verneuil,                    for
                                                               applying             supervisory
                  writs,           22nd    Judicial     District     Court,     Parish       of   St.

                  Tammany,          No.   5725- M- 2020.




BEFORE:           MCDONALD,            LANIER,    AND WOLFE,   JJ.


          WRIT DENIED.


                                                     JM M
                                                     WIL
                                                      EW




COU   T     OF APPEAL,            FIRST   CIRCUIT




              UTY       L    R    OF    COURT
                  FOR       THE   COURT